Citation Nr: AXXXXXXXX
Decision Date: 07/29/21	Archive Date: 07/29/21

DOCKET NO. 191119-44169
DATE: July 29, 2021

ORDER TO VACATE

A portion of the Board of Veterans' Appeals decision dated February 10, 2021, denying a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is vacated.

VACATUR

The Veteran had active service from June 1978 to May 1983.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1000 (2019). 

(continued on next page)

After the issuance of the February 2021 decision, the Veteran's representative clarified that the Board erroneously dismissed the Veteran's claim for TDIU. Therefore, the portion of the February 10, 2021, Board decision that dismissed the issue of TDIU is vacated and the matter will be readjudicated by the Board. 

 

Vito A. Clementi

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	S. Anwar, Attorney-Advisor

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.